                                                                                JS-6
 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 8:18-cv-01483-JLS-KES                                     Date: December 07, 2018
Title: Vanessa Flores v. ABM Industry Groups, LLC et al.

 Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

      Terry Guerrero                                                N/A
      Deputy Clerk                                             Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:              ATTORNEYS PRESENT FOR DEFENDANT:

                Not Present                                    Not Present

PROCEEDINGS:         (IN CHAMBERS) ORDER GRANTING PLAINTIFF’S MOTION
                     TO REMAND (Doc. 15)

       Before the Court is a Motion to Remand brought by Plaintiff Vanessa Flores.
(Mot., Doc. 15; Mem., Doc. 15-1.) Defendant ABM Industry Groups, LLC, Inc.
opposed. (Opp., Doc. 19.) Plaintiff replied. (Doc. 20.) The Court took this matter under
submission without oral argument. (Doc. 22.) For the reasons given below, the Court
GRANTS Plaintiff’s Motion.

I.     Background

       On February 2, 2018, Plaintiff filed this lawsuit in Orange County Superior Court
against her former employer, ABM, and her former supervisors, Alfred Doe and Claudia
Doe (collectively, the “Doe Defendants”). (Compl., Doc. 1-1.) The operative First
Amended Complaint, filed on March 29, 2018, alleges that Plaintiff is a California
citizen, ABM is a Texas corporation, and the Doe Defendants are California citizens.
(FAC, Doc. 1-4 ¶¶ 1-5.) Plaintiff brings three causes of action against the Doe
Defendants: harassment under Cal. Gov Code § 12940(j)(1); wrongful termination in
violation of public policy; and violation of the Private Attorneys General Act under Cal.
Lab. Code § 2698 et seq. (FAC ¶¶ 33-38, 45-51, 96-106.) In her August 7, 2018
deposition, Plaintiff testified that she did not have additional facts beyond those alleged
in the FAC to support her claims against the Doe Defendants. (See Notice of Removal,


                              CIVIL MINUTES – GENERAL                                    1
 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 8:18-cv-01483-JLS-KES                                        Date: December 07, 2018
Title: Vanessa Flores v. ABM Industry Groups, LLC et al.
Doc. 1 ¶ 45). On August 21, 2018, ABM removed the instant action to this Court on the
basis of diversity jurisdiction, alleging that the Doe Defendants were fraudulently joined
“sham defendants” whose citizenship should be disregarded for removal purposes
because Plaintiff cannot possibly recover from them. (Id. ¶¶ 36-69, 74.) The Notice of
Removal indicates removal is timely because the “fraudulent” nature of the Doe
Defendants’ joinder was first ascertainable from Plaintiff’s deposition testimony and the
Notice of Removal was filed within thirty days of that deposition. (Id. ¶¶ 73-74.)
Plaintiff now moves to remand the case to Orange County Superior Court.

II.    Legal Standard

        Under 28 U.S.C. § 1446(b), a notice of removal must be filed within thirty days of
the defendant’s receipt of the initial pleading, or, “if the case stated by the initial pleading
is not removable,” then the notice of removal must be filed within thirty days of the
defendant’s receipt “of a copy of an amended pleading, motion, order or other paper from
which it may first be ascertained that the case is one which is or has become removable.”
In other words, “[S]ection 1446(b) identifies two thirty-day periods for removing a
case.” Carvalho v. Equifax Information Services, LLC, 629 F.3d 876, 885 (9th Cir.
2010). “The first thirty-day removal period is triggered ‘if the case stated by the initial
pleading is removable on its face.’” Id. (quoting Harris v. Bankers Life & Casualty Co.,
425 F.3d 689, 694 (9th Cir. 2005)). “The second thirty-day removal period is triggered if
the initial pleading does not indicate that the case is removable, and the defendant
receives a copy of an amended pleading, motion, order or other paper from which
removability may first be ascertained.” Id. (internal quotation marks omitted).
        “If the notice of removal was untimely, a plaintiff may move to remand the case
back to state court.” Id.

III.   Discussion

       The parties dispute whether the Notice of Removal was timely filed. Plaintiff
argues that ABM may not avail itself of the second thirty-day removal period because


                              CIVIL MINUTES – GENERAL                                        2
 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 8:18-cv-01483-JLS-KES                                       Date: December 07, 2018
Title: Vanessa Flores v. ABM Industry Groups, LLC et al.
ABM’s fraudulent joinder argument is based on facts which it could have ascertained
upon receipt of the initial pleading (or, at least, the FAC). (Mem. at 8.) ABM argues
entitlement to the second thirty-day removal period because Plaintiff’s deposition
constitutes an “other paper” from which fraudulent joinder— and therefore
removability—was first ascertained. (Opp. at 8-9.) “Fraudulent joinder is a term of art.
If the plaintiff fails to state a cause of action against a resident defendant, and the failure
is obvious according to the settled rules of the state, the joinder of the resident defendant
is fraudulent.” McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987).
“[F]raudulently joined defendants will not defeat removal on diversity grounds.” Ritchey
v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998). “In the Ninth Circuit, a non-
diverse defendant is deemed a sham defendant if, after all disputed questions of fact and
all ambiguities in the controlling state law are resolved in the plaintiff’s favor, the
plaintiff could not possibly recover against the party whose joinder is questioned.”
Nasrawi v. Buck Consultants, LLC, 776 F. Supp. 2d 1166, 1169-70 (E.D. Cal.
2011) (citing Kruso v. International Telephone & Telegraph Corp., 872 F.2d 1416, 1426
(9th Cir.1989)).
        The dispositive question here is if the second statutory window is available where
removal is based on a theory of fraudulent joinder. The Court recently addressed the
same question in Tapia v. Sterigenics US, LLC, 2018 WL 3689159 (C.D. Cal. Aug. 1,
2018). There, like here, the defendant sought to remove under the second thirty-day
window on a theory of fraudulent joinder after the plaintiff’s deposition testimony
indicated that her claims against the sole nondiverse defendant were unsubstantiated. Id.
at *2. The Court held in Tapia that the defendant’s removal was untimely because “a
notice of removal alleging fraudulent joinder must be filed within § 1446(b)’s first thirty-
day removal period.” Id. at *2-*3 (citing Verduzco v. Ford Motor Co., 2013 WL
6053833, at *2-*3 (E.D. Cal. Nov. 15, 2013) ; Simpson v. Union Pacific Railroad Co.,
282 F. Supp. 2d 1151, 1157 (N.D. Cal. 2003); Gamez v. Chipotle Mexican Grill, Inc.,
2017 WL 1430604, at *3 (C.D. Cal. Apr. 20, 2017); Hardman v. Boeing Co., 2015 WL
4554378, at *4 (C.D. Cal. July 28, 2015); Rollins v. Fresenius USA, Inc., 2014 WL
462822, at *5 (C.D. Cal. Feb. 4, 2014); Selman v. Pfizer, Inc., 2011 WL 6655354, at *4
(D. Or. Dec. 16, 2011)).


                              CIVIL MINUTES – GENERAL                                       3
 ____________________________________________________________________________
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No. 8:18-cv-01483-JLS-KES                                      Date: December 07, 2018
Title: Vanessa Flores v. ABM Industry Groups, LLC et al.
        Following Tapia’s reasoning, ABM’s removal is untimely. ABM asks the Court
to revisit Tapia (Opp. at 11.), but the Court declines to do so. There is ample authority
supporting the proposition that, “in the Ninth Circuit, fraudulent joinder is kept on a short
leash, severely limiting if not outright eliminating the applicability of the second
paragraph of 28 U.S.C. § 1446(b).” Verduzco, 2013 WL 6053833, at *2. The second
removal window is inapplicable because “fraudulent” joinder should not be confused
with joinder of a nondiverse party against whom a plaintiff’s claims are ultimately
revealed to be fatally weak or otherwise unsubstantiated. See Tapia, 2018 WL 3689159,
at n. 2 (“Even if [later] deposition testimony is ultimately helpful to the defense, that does
not make it relevant for purposes of fraudulent joinder.”). “Either the complaint states a
claim that possibly may be cognizable against the purported sham defendant or it does
not. It is not necessary to wait until the fraudulently joined defendant has tested the
claims against it.” Simpson, 282 F. Supp. 2d at 1157. Defendant’s citations to Fifth
Circuit case law indicating that the second removal window may be opened on a theory
of fraudulent joinder are not persuasive under the weight of case law from this Circuit to
the contrary. See Jernigan v. Ashland Oil, 989 F.2d 812, 817 (5th Cir. 1993); Delaney v.
Viking Freight, Inc., 41 F. Supp. 2d 672, 674 (E.D. Tex. 1999).
        Even if the second statutory window could be opened on a theory of fraudulent
joinder, Defendant’s evidentiary arguments are misplaced. The basis of a finding of
fraudulent joinder must always be obvious, notwithstanding a defendant’s inability to
ascertain such obviousness at the outset. In other words, a joinder is not “fraudulent” just
because evidence (or a lack thereof) arises during the course of litigation that suggests
initially ambiguous questions of fact should be resolved against the plaintiff. Here, the
distinction between supervisor conduct amounting only to unlawful discrimination
(which does not give rise to individual liability) and that which constitutes unlawful
harassment (and does create individual liability) is intensely fact-driven and not at all
obvious. Defendant has purportedly revealed a dearth of facts to support individual
liability, but consideration of the weight and sufficiency of evidence is inappropriate to
assess fraudulent joinder, which arises only from the obvious presence of a complete
defense to recovery. McCabe, 811 F.2d at 1339; cf. Delaney, 41 F. Supp. 2d at 675-77
(finding no possibility of liability where the plaintiff brought employment-related claims


                              CIVIL MINUTES – GENERAL                                      4
    ____________________________________________________________________________
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. 8:18-cv-01483-JLS-KES                                          Date: December 07, 2018
Title: Vanessa Flores v. ABM Industry Groups, LLC et al.
against his nondiverse alleged former employer but later admitted that the nondiverse
party had never actually been his employer). The Court will not entertain what amounts
to a motion for summary judgment guised as a question of removability. Without a full
review of the evidentiary record, it is no more obvious now than it was when the
pleadings were filed whether Plaintiff can or cannot possibly recover from her supervisor
under well-settled California law. Indeed, ABM readily admits that Plaintiff’s deposition
testimony was wholly a recitation of the allegations in her FAC.1 (Opp. at 5, 16.) If
Defendant wishes to test the merits of Plaintiff’s claims, it must do so through
appropriate motion practice or at trial.

IV.     Conclusion

      For the foregoing reasons, Plaintiff’s Motion is GRANTED. The case is remanded
to Orange County Superior Court, No. 30-2018-00971152.


                                                                        Initials of Preparer: gga




1
 Cf. Delaney, 41 F. Supp. 2d at 676-77 (noting that the plaintiff’s deposition contradicted his
complaint).

                               CIVIL MINUTES – GENERAL                                            5
